DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irion et al(USPGPUB 2017/0154530).
  -- In considering claim 1, the claimed subject matter that is met by Irion et al(Irion) includes:
	1) the communicator which communicates with a management device is met by the communication unit(13) which communicates with cloud computing system(1)(see: sec[0046]));
2) the management device guiding a vehicle capable of automatedly traveling to a target parking space with reference to management information representing parking states of a plurality of parking spaces is met by the cloud computing system(1), which provides presentation of free parking spaces to vehicle, via unit(13), which is then communicated to navigation module(19), such that free parking space are presented to a driver, and may thereby cause the vehicles to approach these parking spaces autonomously or semi-autonomously(see: sec[0048]);
	3) the recognizer which recognizes a surrounding state of the vehicle is met by the environmental acquisition device(11) and ascertains free parking spaces in the environment surrounding the vehicle(see: sec[0044]); 
	4) the generator which generates parking state information including information representing whether other vehicles are parked in parking spaces which the vehicle passes on the basis of a result recognized by the recognizer and transmits the parking state information to the management device using the communicator is met by parking assistance system, which communicates only free parking spaces to the cloud computer system(1) via the communication unit(13)(see: sec[0046]), based on information ascertained by the environmental acquisition device(11) pertaining to free parking spaces surrounding the vehicle(see: sec[0044]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the generator generates the parking state information by associating identification information of parking spaces adjacent to a route along which the vehicle travels with information representing whether other vehicles are parked in the parking spaces adjacent to the route along which the vehicle travels is met by the parking assistance system of the vehicle, measuring parking spaces while traveling past them, and acquiring their status(see: sec[0044]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:  
	1) the generator acquires the identification information of the parking spaces on the basis of a result obtained by recognizing indicating objects provided in the parking spaces by the recognizer is met by the parking assistance system, ascertaining and communicating only free parking spaces, based on the environmental acquisition device(11)(see: secs[0044-0045]). 
  -- Claim 7 recites a method which substantially corresponds to the device of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 8 recites subject matter that substantially corresponds to the subject matter of claim 1, and therefore, is met for the reasons of record as discussed in claim 1 above, as well as:
	1) the computer readable non-transitory storage medium storing a program is met by the computer programs being executed on programmable computer devices, and the program being stored on machine readable storage medium(see: sec[0022]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al(Irion) in view of Browne et al(USPGPUB 2007/0040701 A1).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the recognizer specifies a parking space adjacent to the route along which the vehicle travels is met by the environmental acquisition device(11), which measures parking spaces while traveling past them and acquires their status(see: Irion, sec[0044]);
	- Irion does not teach:
	1) the communicator further communicates with another vehicle; 
	2) the vehicle control device further comprises a communication manager which transmits information representing the parking space specified by the recognizer to another vehicle parked in the parking space specified by the recognizer using the communicator.
	Although Irion does not teach the communicator communicating with another vehicle, Irion does desire that information be shared between vehicles, via the cloud computing system(1), which allows information from each vehicle to be uploaded and downloaded to/from the vehicles within the system, such that each vehicle provides parking space occupancy data to all other vehicles in the network, via the cloud system(1)(see: Irion, secs[0046-0047]).
	Use of systems which provide inter-vehicle communication is well known.  In related art, Browne et al(Browne) teaches a parking space locator system, wherein one or more vehicles(102) are in communication directly with each other, so as to communicate parking space data between each other, using vehicle telematics and WiFi, or other wireless network(see: Browne, sec[0018,0020]).
	Furthermore, Browne also teaches a communication manager in the form of user interface component(110), which communicates with locator component(108b), and provides interface to several functions, including notifying the locator component(108b) 
	Since the use of direct vehicle communication, and as well, communication manager in the form of interface component is well known, as taught by Browne, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vehicle telematics, and the interface component(110) of Browne, into the vehicle system of Irion, since this would have allowed an option to circumvent the cloud computing system, and allow direct vehicle communication, which would have expedited the transfer of information between vehicles, by alleviating the step of sending data via the cloud computing system.
-- Claim 6 recites subject matter that is met as discussed in claim 1 above, except for: 
	1) the communicator communicates with a parked vehicle parked in the parking spaces and receives a recognition result of a parked vehicle recognizer included in the parked vehicle, 
	2) the generator generates the parking state information on the basis of the recognition result received from the parked vehicle.
	As discussed in claim 4 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the telematics, and as well the user interface(110) of Browne, into the system of Irion.  Upon incorporation of those components of Browne, into the system of Irion, the communicator communicating with a parked vehicle, and receiving a recognition result of a parked vehicle recognizer included in the parked vehicle would have been met, since Browne teaches that the systems included in the vehicle that assist with parking assistance, are utilized to identify where there are no vehicles or gaps in vehicles parked 
	This information would have been communicated between vehicles, directly with each other, using vehicle telematics and WiFi, or other wireless network(see: Browne, sec[0018,0020]), even when one of the communicating vehicles would have been parked, since brown teaches that a vehicle(102) may automatically send a notification to the locator component(108), when the vehicle(102) has been stopped in a valid parking space for a specified amount of time, and is now being started or is moving(see: Browne, sec[0025]).  This would have obviously caused the parking space information to be generated, based on receiving data from the parked vehicle, or any other vehicle in the network that would have shared it’s parking space information.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687